Exhibit 10.1

 

LEVEL 3 COMMUNICATIONS, INC.

RESTRICTED STOCK UNIT AND PERFORMANCE RESTRICTED STOCK UNIT MASTER AWARD
AGREEMENT

 

THIS RESTRICTED STOCK UNIT AND PERFORMANCE RESTRICTED STOCK UNIT MASTER AWARD
AGREEMENT (the “Agreement”) is dated as of April 1, 2014 (the “Effective Date”)
between Level 3 Communications, Inc., a Delaware corporation (the “Company”),
and the individual whose name appears on the signature page to this Agreement
(the “Participant”), an “Employee” as defined in the Company’s Level 3
Communications, Inc. Stock Plan (as amended from time to time) (the “Plan”).

 

WHEREAS, the Company, pursuant to a grant of authority from the Compensation
Committee of the Company’s Board of Directors (the “Committee”), may, from time
to time, grant to the Participant one or more Restricted Stock Units (also
referred to as “RSUs”) and/or Performance Restricted Stock Units (also referred
to as “PRSUs” and referred to as “Performance Units” in the Plan) (each such
grant an “Award”), as described below, pursuant to the Plan.  Capitalized terms
used but not expressly defined in this Agreement will have the meanings ascribed
to them in the Plan.

 

WHEREAS, the Company has previously entered into a certain Second Amended Master
Deferred Issuance Stock Agreement that will continue to control with respect to
any Award Letters for RSUs delivered prior to the Effective Date of this
Agreement, and this Agreement shall control with respect to any Award Letters
for RSUs delivered on and after Effective Date.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Definitions.  The following capitalized
terms as used in this Agreement shall have the meanings set forth below:

 

“Cause” means (i) the willful and continued failure by a Participant to
substantially perform his or her duties with the Company and its Affiliates
(other than any such failure resulting from his or her incapacity due to
physical or mental impairment, or any such actual or anticipated failure after
the issuance of a notice of termination by him or her for Good Reason) after a
written demand for substantial performance is delivered to the Participant by
the Company, which demand specifically identifies the manner in which he or she
has not substantially performed his or her duties; (ii) the willful engagement
by a Participant in conduct that is demonstrably and materially injurious to the
Company or any of its Affiliates, monetarily or otherwise or (iii) a
Participant’s indictment for, conviction of or plea of guilty or no contest to,
any felony; provided, however, that to the extent that any act or failure to act
otherwise constituting Cause hereunder is curable, such Participant shall be
given not less than ten (10) days’ written notice by the Company’s Chief
Executive Officer (or in the case of a Participant who is (or was at any time
while a Participant) a “named executive officer” (within the meaning of Item 402
of Regulation S-K issued under the Exchange Act) of the Company, the Chief
Executive Officer or the Board) of the Company’s intention to terminate him or
her with Cause.  Such notice of a termination with Cause shall state in detail
the grounds on which the proposed termination with Cause is based, and a
termination with Cause shall be effective at the expiration of such ten (10) day
notice period unless the Participant has fully cured during such period such act
or failure to act that gives rise to Cause.

 

--------------------------------------------------------------------------------


 

For purposes of this definition, no act, or failure to act, on a Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interests of the Company and its Affiliates. 
Any act, or failure to act, based upon (A) the lawful instruction or direction
of the Board, (B) the lawful instruction of the Chief Executive Officer of the
Company or the Participant’s direct supervisor or (C) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Company.  A
Participant shall not be deemed to have terminated employment for Cause unless
and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not fewer than three quarters
of the entire membership of the Board (excluding the Participant, if the
Participant is a member of the Board) at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel for the Participant,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Participant is guilty of the conduct constituting Cause, and
specifying the particulars thereof in detail.

 

“Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events on or following a Change in Control:

 

(i)                                     a material diminution in the
Participant’s authority, duties, or responsibilities, excluding for this purpose
an isolated, insubstantial, inadvertent and immaterial action taken in good
faith and that is remedied promptly after receipt of notice thereof given by the
Participant;

 

(ii)                                  a material reduction in the Participant’s
Base Salary or target short-term incentive award opportunity;

 

(iii)                               a requirement imposed by the Company or its
Affiliate that the Participant be based at any office or location that is more
than 50 miles from the office or location where the Participant was employed
immediately preceding the Change in Control;

 

(iv)                              a material reduction in the kind or level of
qualified retirement and welfare employee benefits from the like kind benefits
to which the Participant was entitled immediately prior to a Change in Control
with the result that the Participant’s overall benefits package is materially
reduced without similar action occurring to other eligible comparably situated
employees;

 

(v)                                 the failure to obtain a satisfactory
agreement from any successor to the Company or any acquiror of any Affiliate or
division of the Company to assume and agree to perform the Plan pursuant to
Section 9 of this Agreement; and

 

(vi)                              the termination of a Participant’s Award other
than as contemplated and permitted by this Agreement, the Plan or any Award
Letter.

 

A Participant may terminate his or her employment with Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within ninety (90) days following the
initial occurrence of such event.  During such thirty (30)

 

2

--------------------------------------------------------------------------------


 

day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, the Participant’s termination will be effective upon
the expiration of such cure period.  A Participant’s right to terminate his or
her employment for Good Reason shall not be affected by his or her incapacity
due to physical or mental impairment.  A Participant’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.  For the avoidance of doubt, no
Participant shall have Good Reason to terminate his or her employment due to the
occurrence or non-occurrence of any events prior to a Change in Control.

 

“Permanent Total Disability” means the permanent and total disability of a
Participant within the meaning of Section 22(e)(3) of the Code.

 

“Release Condition” means the Participant’s execution, delivery to the Company
and non-revocation of a mutual liability release agreement in form and substance
determined by the Company (and the expiration of any revocation period contained
in such release agreement) within sixty (60) days following the effective date
of such Participant’s Termination of Employment.

 

“Successor” means any person, firm, corporation, or business entity that at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets, stock or business of the Company.

 

“Termination of Employment” means the event where the Participant has a
“separation from service,” as defined under Section 409A of the Code, with the
Company and its Affiliates.

 

2.                                      Grants of Awards. Pursuant to the
provisions of the Plan, the Company, from time to time in its sole discretion,
may grant Awards to the Participant relating to a specified number of RSUs
and/or PRSUs that, under certain circumstances and in accordance with the terms
hereof, may result in the Participant having the right to acquire shares of
common stock of the Company, par value $.01 per share (the “Shares”). Each Award
will be evidenced by a letter evidencing the Award (the “Award Letter”) in the
form attached as Exhibit A (with respect to RSUs) and Exhibit B (with respect to
PRSUs) (or such other forms as approved by the Company), which sets forth the
date of the Award (the “Award Date”), the number of RSUs or PRSUs that are the
subject of the Award, the Scheduled Vesting Dates (as defined in Section 3(a))
for the Award, and the Performance Objectives (for PRSUs) for such Award.

 

3.                                      Vesting of Awards.

 

(a)                                 Time Based Vesting Conditions. Subject to
the terms and conditions of this Agreement, the RSUs and PRSUs shall satisfy the
applicable time-based vesting conditions in installments on the date or dates
set forth in each Award Letter (each such date, a “Scheduled Vesting Date”), if
the Participant remains continuously employed by the Company or an Affiliate of
the Company until the applicable Scheduled Vesting Date. Except as otherwise
provided in this Agreement, if Participant ceases to be an employee of the
Company or any Affiliate prior to an applicable Scheduled Vesting Date, all RSUs
and PRSUs that have not become vested previously in accordance with any Award
Letter shall be immediately and irrevocably forfeited.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Performance-Based Vesting Criteria.  The
performance-based vesting criteria (if any) shall be set forth in an Award
Letter for each PRSU.  For PRSUs, as soon as practicable following the end of
each applicable Performance Period, the Committee shall make a determination of
the level of attainment of the Performance Objective.  The Committee may, in its
sole discretion, adjust any Performance Objective as described Section 8.5.3 of
the Plan, and such adjustments, if made, shall be applied to determine not only
the minimum acceptable level of achievement of the Performance Objective, but
all levels of achievement for any Performance Objective specified in any Award
Letter (from the minimum to the maximum level of achievement).

 

(c)                                  Death or Disability.  Notwithstanding
Section 3(a), if a Termination of Employment occurs by reason of Participant’s
death or Permanent Total Disability, all RSUs and PRSUs associated with any
outstanding Award shall immediately vest and settle (after satisfaction of the
Release Condition with respect to a termination for Permanent Total Disability)
and be delivered to Participant (or his or her estate) as soon as
administratively feasible following such Termination of Employment (and in all
events no later than the March 15 of the calendar year following the calendar
year in which such Termination of Employment occurs).  For purposes of
calculating the number of Shares to be delivered in such event based on any
Award of PRSUs where the Performance Period has not expired prior to the date of
such Termination of Employment, the Performance Objective for any outstanding
Awards for PRSUs shall be set at the target level (100%) set forth in each Award
Letter.  In the event that the Termination of Employment occurs after the
Performance Period for any PRSU Award has expired, the Performance Objective
shall be measured in accordance with the terms set forth in the Award Letter and
the Award shall vest and settle in full as soon as practicable after the
determination of the satisfaction of the Performance Objective.

 

(d)                                 Retirement. Notwithstanding Section 3(a), if
a Termination of Employment occurs by reason of Participant’s retirement
pursuant to and in accordance with the then-current retirement policies of the
Company, the Participant will retain a prorated portion of all outstanding
Awards through the effective date of retirement (measured in each instance to
the first day of the calendar quarter in which the retirement occurs).  The
proration shall be calculated as follows:

 

(i)                                     for RSUs, the proration shall be based
on the percentage of time that the Participant was employed beginning on the
Award Date and ending on each applicable Scheduled Vesting Date multiplied by
the number of RSUs subject to the Award which are scheduled to vest on each
applicable Scheduled Vesting Date.  For the avoidance of doubt, in the event
that there is more than one Scheduled Vesting Date contained in an Award Letter
for an RSU, the proration calculation shall be performed separately for each RSU
contained therein based on the Scheduled Vesting Date applicable to each such
RSU; and

 

(ii)                                  for PRSUs, the proration shall be based on
the percentage of time that the Participant was employed during the Performance
Period (the “Pro Rata Portion”).  The actual number of PRSUs that will vest
pursuant to this Section 3(d)(ii) will be the product of (i) the Pro Rata
Portion, (ii) the number of PRSUs subject to the Award and (iii) the

 

4

--------------------------------------------------------------------------------


 

applicable performance percentage applicable to such PRSU (as determined
pursuant to the terms of the applicable Award Letter) based on the actual
achievement of the applicable Performance Objective during the entire
Performance Period.

 

The prorated portion of all RSUs associated with such outstanding Awards shall
(after satisfaction of the Release Condition) immediately vest and settle as
soon as administratively feasible following such Termination of Employment (and
in all events no later than the March 15 of the calendar year following the
calendar year in which such Termination of Employment occurs).  The prorated
portion of all PRSUs associated with such outstanding Awards shall vest upon the
certification of the applicable Performance Objectives for the applicable
Performance Period and shall settle during the calendar year immediately
following the calendar year during which the applicable Performance Period ends
(with the intention of settling the PRSUs as soon as administrative practicable
following the certification of the applicable Performance Objectives); provided,
that, if the applicable Performance Objectives have been certified prior to the
date on which such Termination of Employment occurs, the PRSUs will vest and
settle within thirty (30) days following the date on which the applicable
Termination of Employment occurs.

 

(e)                                  After a Change in Control.  Notwithstanding
Section 3(a), if a Termination of Employment occurs after a Change in Control
either (a) without Cause and initiated by the Company, or (ii) with Good Reason
and initiated by the Participant, all RSUs and PRSUs associated with any
outstanding Award shall (after satisfaction of the Release Condition)
immediately vest and settle as soon as administratively feasible following such
Termination of Employment (and in all events no later than the March 15 of the
calendar year following the calendar year in which such Termination of
Employment occurs).  For purposes of calculating the number of Shares to be
delivered in such event based on any Award of PRSUs where the Performance Period
has not yet expired, the Performance Objective for any outstanding Awards for
PRSUs shall be set at the target level (100%) set forth in each Award Letter. 
In the event that the Performance Period for any PRSU Award has expired as of
the effective date of such Termination of Employment, the Performance Objective
shall be measured in accordance with the terms herein and the Award shall vest
and settle at the same time as if the Termination of Employment had not
occurred.

 

4.                                      Forfeiture of Shares.

 

(a)                                 Forfeiture of Shares on Violation of
Agreement. If within one year after Termination of Employment Participant
violates the terms of any release, confidentiality and non-solicitation
agreement executed upon Termination of Employment between the Company or an
Affiliate and the Participant, then in addition to any other remedies available
to the Company, Participant shall be required to return to the Company all
Shares or other consideration delivered to Participant under this Agreement and
any Award Letter issued hereunder which were provided to Participant as a result
of Participant’s Termination of Employment and in the twelve (12) months prior
to the date of Participant’s Termination of Employment.

 

(b)                                 Clawback for PRSUs.  The Shares delivered
pursuant to an Award of PRSUs are subject to recovery by the Company in the
circumstances and manner provided in any Incentive-Based Compensation Recovery
Policy that may be adopted or implemented by the Company and

 

5

--------------------------------------------------------------------------------


 

in effect from time to time after the date hereof, and Participant shall
effectuate any such recovery at such time and in such manner as the Company may
specify.  For purposes of this Agreement, the term “Incentive-Based Compensation
Recovery Policy” means and includes any policy of the type contemplated by
Section 10D of the Securities Exchange Act, any rules or regulations of the
Securities and Exchange Commission adopted pursuant thereto, or any related
rules or listing standards of any national securities exchange or national
securities association applicable to the Company.

 

5.                                      Settlement of Awards.  Except as
otherwise set forth in this Agreement or an Award Letter, within thirty (30)
days following the applicable Scheduled Vesting Date for an RSU or PRSU granted
hereunder, the Participant shall receive the number of Shares associated with
the RSUs and PRSUs covered by and determined in accordance with each Award
Letter.  Notwithstanding the foregoing, the Committee shall have the sole
discretion to pay cash equal to the Fair Market Value of the Shares on the
Scheduled Vesting Date (or any earlier settlement date as set forth in Section 3
above) that would otherwise be delivered to any Participant.

 

6.                                      No Employment or Benefit Guaranty. 
Neither the execution of this Agreement nor the receipt of an Award Letter (or
any modification or amendment thereof), nor the settlement or vesting of any
Awards shall be construed as giving to any Participant or other person any legal
or equitable right against the Company, any Affiliate or the Committee except as
expressly provided herein.  Under no circumstances shall this Agreement or any
Award Letter constitute a contract of employment, nor shall the terms of
employment of any Participant be modified or in any way affected hereby. 
Accordingly, neither execution of this Agreement nor the grant of an Award shall
be held or construed to give any Participant a right to be retained in the
employ of the Company or any Affiliate.

 

7.                                      Nonassignability.  Except as
specifically allowed by the Committee in writing, an Award shall not be
transferable other than by will or the laws of descent and distribution.  More
particularly (but without limiting the generality of the foregoing), except as
provided above an Award may not be assigned, transferred, pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Award
contrary to the provisions hereof and the levy of any execution, attachment or
similar process upon an Award shall be null and void and without effect.

 

8.                                      General.  Subject to the provisions of
Section 5 with respect to the form of the payment for any Award settlement, the
Company shall at all times during the term of this Agreement reserve and keep
available such number of Shares, as determined by the Committee from time to
time, as will be sufficient in the Committee’s good faith determination to
satisfy the requirements of this Agreement, shall pay all original issue and
transfer taxes with respect to the issue and transfer of Shares pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith, and will from time to time use its best efforts to comply
with all laws and regulations which, in the opinion of counsel for the Company,
shall be applicable thereto.

 

9.                                      Successors.  The Company will require
any Successor (whether direct or indirect, by purchase, merger, consolidation,
operation of law or otherwise) to unconditionally assume all of

 

6

--------------------------------------------------------------------------------


 

the obligations of the Company hereunder.  Further, the Company will require
each Affiliate or the acquiror of each Affiliate or division that employs a
Participant and that ceases to be an Affiliate or division of the Company to
honor all Awards granted to Participant prior to the effective date of such
acquisition.  In the event that the Committee determines that a Successor will
not unconditionally assume all of the Company’s obligations hereunder, the
Committee may, in its sole discretion, determine to accelerate the Scheduled
Vesting Dates and settlement of (and/or determine in its discretion the
Performance Objective measurement for all PRSUs) all Awards granted hereunder as
of a date prior to the effective date of any Change in Control (in which event
no Participant shall have a cause of action against the Company for a violation
of this Section).

 

10.                               No Stockholder Rights.  The Participant shall
not have any of the rights of a stockholder with respect to the Award Shares
resulting from any Award prior to the issuance of Stock, if any, to the
Participant on the Scheduled Vesting Date.  Notwithstanding the foregoing, with
respect to any Award granted hereunder, the Participant shall receive delivery
of cash equal to the amount of the aggregate cash dividends (without interest),
if any, that the Participant did not receive but would have received if, for the
period beginning on the Award Date and ending on the applicable settlement date,
the Participant had owned all of the Shares delivered (or that would have been
delivered in the case of a cash payment) to the Participant on the applicable
settlement date.

 

11.                               The Plan.  The terms and provisions set forth
in the Plan are incorporated herein by reference as if they were set forth
herein; provided, however, that in the event of a direct conflict between the
terms of the Plan and the terms of this Agreement, the terms of this Agreement
shall govern.  Reference to provisions of the Plan are to such provisions as
they shall be subsequently amended or renumbered; provided that no amendment to
the Plan which adversely affects an Award shall be effective as to that Award
without the written consent of the Participant.  The Participant acknowledges
that a current version of the Plan is available on the Company’s intranet site,
and the Company agrees to supply to the Participant a paper copy of the current
version of the Plan upon the Participant’s request.

 

12.                               Withholding.

 

(a)                                 As a condition to the issuance of any Shares
or other consideration delivered hereunder in connection with the grant, vesting
or settlement of any Award, the Participant (or his or her estate, in the event
of the Participant’s death) shall be required to pay all withholding taxes
required to be collected by the Company under federal, state, local, or foreign
law (“Withholding Taxes”) pursuant to the procedures and processes set forth in
subsection (b) or subsection (c) below.  The Company shall be responsible for
the determination of the amount of any Withholding Taxes based on the value of
the consideration delivered to Participant hereunder.  The Company reserves the
right to change its method with respect to the Participant for the collection of
Withholding Taxes that may be owed by the Participant at any time in its sole
discretion, upon notice to the Participant, which notice may be written or
electronic notice.

 

(b)                                 By the execution of this Agreement, the
Participant hereby irrevocably instructs the Company and a broker of the
Company’s choosing, to sell on behalf of the Participant at the “market price,”
that number of Shares issuable upon satisfaction of the terms and conditions set
forth in this Agreement, as are required to generate sufficient funds to equal
the Withholding

 

7

--------------------------------------------------------------------------------


 

Taxes required to be paid by the Participant pursuant to this Section 12,
whenever the consideration is delivered by the Company in the form of Shares, or
to withhold a portion of the consideration issuable pursuant to this Agreement
whenever the consideration is delivered by the Company in a form other than
Shares; provided that if consideration is delivered by the Company in part in
the form of Shares and in part in a form other than Shares, the Withholding
Taxes shall be withheld or the Shares sold, as applicable, ratably from each
form of consideration.  The Participant represents to the Company and the broker
that the Participant is entering into this Agreement in good faith and not as
part of a plan or scheme to evade prohibitions against trading securities while
in possession of material non-public information.  The Participant shall have no
ability to modify these instructions other than by the proper execution and
timely delivery to the Company’s stock plan administrator of a Withholding Taxes
Cash Payment Notification pursuant to subsection (e) below.

 

(c)                                  Notwithstanding anything herein to the
contrary, in the sole discretion of the Company, the Shares to be sold to cover
the Participant’s Withholding Taxes pursuant to this Section may be retained by
the Company, in which case the Company will satisfy the Withholding Taxes from
the Company’s available cash.

 

(d)                                 It is the Participant’s intention that these
provisions comply with the requirements of Rule 10b5-1 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934.

 

(e)                                  Notwithstanding anything above to the
contrary, the Company, in its sole discretion, may permit the Participant to pay
any or all Withholding Taxes in cash or cash equivalents, but only if the
Company has received a properly executed and delivered Withholding Taxes Cash
Payment Notification from the Participant no less than ninety (90) days prior to
the Scheduled Vesting Date of any Award issued under this Agreement, which
Withholding Taxes Cash Payment Notification shall require, among other things,
that the Participant represent and warrant to the Company that on the date of
delivery of such Withholding Taxes Cash Payment Notification, the Participant is
not in possession of material non-public information regarding the business or
financial condition of the Company and its subsidiaries.  To the extent that the
Participant elects to pay the Withholding Taxes in cash or cash equivalents in
accordance with the immediately preceding sentence, such payment must be
received by the Company’s stock plan administrator no later than one
(1) Business Day after the Settlement Date of any Award that is the subject of
the Withholding Taxes Cash Payment Notification.  By executing this Agreement,
the Participant authorizes the Company and its Affiliates to withhold such
amounts from any amounts otherwise owed to Participant to satisfy any applicable
Withholding Taxes.

 

13.                               Code Section 409A.  To the extent applicable,
and notwithstanding anything herein to the contrary, this Plan and the Awards
granted hereunder shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretative guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date.  Notwithstanding anything
herein to the contrary, (i) if the Participant is a “specified employee” (as
defined in Section 409A of the Code), Shares deliverable or amounts otherwise
payable hereunder as a result of Participant’s Termination of Employment shall
be delayed for such period of time as may be necessary to meet the

 

8

--------------------------------------------------------------------------------


 

requirements of Section 409A(a)(2)(B)(i) of the Code and (ii) each delivery of
Shares or payment in a series of deliveries or payments hereunder shall be
deemed to be a separate payment for purposes of Section 409A of the Code.  While
each Award is intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its Affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Participant as a result of Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code
(other than for withholding obligations or other obligations applicable to
employers, if any, under Section 409A of the Code).  To the extent that any
Award constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, any settlement of the Award otherwise scheduled to
occur prior to the sixtieth (60th) day following the Participant’s Termination
of Employment hereunder, but for the Release Condition, shall not be made until
the sixtieth (60th) day.

 

14.                               Exempt 162(m) Treatment.  If an Award is
intended to constitute qualified performance-based compensation within the
meaning of Section 162(m) of the Code, such Award shall be construed
accordingly.

 

15.                               Plan, Agreement and Award Letters Govern. 
Although any information sent to or made available to the Participant concerning
the Plan and this Agreement is intended to be an accurate summary of the terms
and conditions of any Award, this Agreement, the Plan and the Award Letters are
the authoritative documents governing the Award and any inconsistency between
the Agreement, the Plan and the Award Letter, on one hand, and any other summary
information, on the other hand, shall be resolved in favor of the Agreement, the
Plan and the Award Letter.

 

LEVEL 3 COMMUNICATIONS, INC.

 

[Name of Participant]

(“Company”)

 

(“Participant”)

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of RSU Award Letter

 

Personal & Confidential

 

[DATE]

 

[NAME]
[ADDRESS]

 

Dear [FIRST NAME]:

 

This Award Letter is delivered to you (the “Participant) pursuant to the
Restricted Stock Unit and Performance Restricted Stock Unit Master Award
Agreement (the “Master Agreement”) dated as of                                 ,
as well as the Plan (as defined in the Master Agreement).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.

 

A.                                    The date of grant of this Award is
                     (the “Award Date”).

 

B.                                    The number of RSUs subject to this Award
is                   .

 

C.                                    The Scheduled Vesting Date(s) for this
Award are:

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

BY:

 

 

ITS:

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

Form of PRSU Award Letter

 

Personal & Confidential

 

[DATE]

 

[NAME]
[ADDRESS]

 

Dear [FIRST NAME]:

 

This Award Letter is delivered to you (the “Participant) pursuant to the
Restricted Stock Unit and Performance Restricted Stock Unit Master Award
Agreement (the “Master Agreement”) dated as of                                 ,
as well as the Plan (as defined in the Master Agreement).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.

 

A.                                    The date of grant of this Award is
                     (the “Award Date”).

 

B.                                    The number of PRSUs subject to this Award
is                   .

 

C.                                    The Scheduled Vesting Date(s) for this
Award are:

 

[To be determined by the Committee for each Award Letter]

 

D.                                    The Performance Period begins on
                                 and ends on
                                            .

 

E.                                     The Performance Objective:

 

[To be determined by the Committee for each Award Letter]

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

BY:

 

 

ITS:

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

11

--------------------------------------------------------------------------------